SCHEDULE A to the Investment Advisory Agreement (as amended on December 3, 2015 to add the Huber Capital Mid Cap Value Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Huber Capital Equity Income Fund 0.99% of the Fund’s average daily net assets between $0 and $10 billion; 0.75% of the Fund’s average daily net assets between $10 billion and $20 billion; 0.50% of the Fund’s average daily net assets for assets in excess of $20 billion Huber Capital Small Cap Value Fund 1.35% of the Fund’s average daily net assets between $0 and $5 billion and 1.00% of the Fund’s average daily net assets for assets in excess of $5 billion Huber Capital Diversified Large Cap Value Fund 0.75% of the Fund’s average daily net assets between $0 and $10 billion and 0.50% of the Fund’s average daily net assets for assets in excess of $10 billion Huber Capital Mid Cap Value Fund 1.00% of the Fund’s average daily net assets ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ Gary Thomas Name:Douglas G. Hess Name:Gary Thomas Title:President Title:COO/CCO
